Knowlton, C. J.
Since the decision reported in 191 Mass. 333, this case has been recommitted to the auditor, and his supplemental report has been filed. The case now comes before us on an appeal from the judgment of the Superior Court, which presents only the question whether the facts stated in the reports of the auditor warrant the conclusion reached by him in his last report.
*542We are of opinion that they do. In those parts of the account in which he finds that sums received by the plaintiff were properly credited as retainers, the facts reported show that they were demanded as retainers and sent by the defendant as retainers. The inference fairly follows that the amounts of these retainers were agreed upon between the parties.
The findings as to the value of the plaintiff’s services show no error of law.

Judgment affirmed.